Citation Nr: 1128048	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected major depression in excess of 30 percent from December 28, 2005, to July 27, 2010.

2.  Entitlement to a disability rating for service-connected major depression in excess of 50 percent from July 28, 2010.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.  

This case, in part, comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  There, the RO granted the Veteran's claim for service connection for major depression and assigned a 30 percent rating effective from December 28, 2005.  The Veteran perfected an appeal of the initial rating assigned following the August 2006 grant of service connection for major depression.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing has been associated with her claims folders.

In June 2010, the Board remanded the claim which was then characterized as entitlement to an initial disability rating in excess of 30 percent for service-connected major depression.  At that time, the Board also remanded a claim for TDIU which it found had been raised by the record and was properly before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (indicating that a TDIU claim is part of an initial or increased rating claim when the TDIU claim is made by the Veteran or raised by the record.  

Following the Board's June 2010 remand, the Appeals Management Center (AMC) increased the disability rating assigned to the Veteran's service-connected major depression, from 30 to 50 percent, effective July 28, 2010.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.  

In addition, in the June 2010 remand, the Board noted that, in a September 2008 facsimile to his congressman, the Veteran appeared to attempt to raise an issue of clear and unmistakable error (CUE) but it was unclear from the brief sentence to the congressman which decision the Veteran felt contained CUE.  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  Because the Board found in June 2010 that it was not clear which RO rating decision the Veteran was claiming would have had a different outcome but for CUE, the RO was requested to contact the Veteran in an effort to clarify the September 2008 facsimile as to whether the Veteran wished to pursue a claim of CUE and, if so, which rating decision he was alleging contained CUE.  However, the record fails to show that the Veteran was contacted in an effort to clarify the September 2008 facsimile as to whether he wished to pursue a claim of CUE.  Therefore, this must still be accomplished.  

The Board also notes that an April 2011 letter sent via facsimile from the RO to the office of a United States Congressman reports that the Veteran had a claim pending seeking an increased evaluation for his service-connected left shoulder degenerative joint disease with instability and history of dislocations and for special monthly compensation (SMC) for aid and attendance/housebound benefits.  This letter is interpreted as raising a claim as to these two issues.  

The previously addressed matter concerning the clarification of the Veteran's desire to file a CUE claim, as well as the matters pertaining to claims seeking entitlement to an increased rating for the Veteran's service-connected left shoulder disability and for SMC aid and attendance/housebound benefits, being referred have been raised by the record, but have not been considered or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  For the period from December 28, 2005, to July 27, 2010, the Veteran's service-connected major depression had not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  From July 28, 2010, the symptoms of service-connected major depression include neglect of personal appearance and hygiene, chronic sleep disturbances, reports of impaired memory, and panic attacks one to two times a month; however, the overall disability picture currently is less than severe in degree and does not result in total occupational and social impairment.

3.  The Veteran's service-connected major depression has not been so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  From December 28, 2005, to July 27, 2010, the scheduler criteria for the assignment of a rating in excess of 30 percent for the Veteran's major depression were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).

2.  From July 28, 2010, the schedular criteria for the assignment of a rating in excess of 50 percent, but no more than 70 percent, for the Veteran's service-connected major depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a NOD with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a December 2006 statement of the case (SOC) in response to the Veteran's September 2006 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the matter on appeal in April 2006, December 2007, and July 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary test results and clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the two specifically-set out issues listed on the title page, as well as in consideration of the possibility that different ratings may be warranted for different time periods.   See also Fenderson.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of higher ratings for the respective rating periods now on appeal.  

The Veteran's service connection claim for depression was received by VA on December 28, 2005.  See VA Form 21-4138.  

A December 2005 letter from a private physician, Dr. R., describes examination findings from November 2005.  The letter shows that the physician, in providing a diagnosis of major depressive disorder related to the Veteran's service-connected left shoulder disability, opined that the Veteran was "100% disabled."  The examiner noted that the Veteran was depressed and withdrawn.  He added that there was marked impairment in concentration, attention span, and memory.  The Veteran also reportedly had suicidal ideation and poor impulse control.  The examiner added that the Veteran had deficiencies in most areas of his life including work, family relations, judgment, thinking, and mood.  

The report of a March 2006 Social Security Administration (SSA) disability examination, conducted by a private licensed psychologist, shows that the Veteran was alert, oriented, and cooperative throughout the examination.  His speech was logical and goal directed.  The Veteran reported being depressed and having trouble sleeping.  He denied any history of suicidal ideation or attempts.  He also denied hallucinations but did complain of nightmares.  Alcohol abuse was present.  Functional memory was noted not to be intact.  Major depressive disorder was diagnosed.  A GAF score was not provided.  

An April 2006 VA fee-basis psychiatric consultation report shows that both major depression and PTSD were diagnosed.  The Veteran reported that he stayed away from people, and while he had never attempted suicide added that he had thought of it.  He reported flashbacks of in-service artillery fire.  His behavior was appropriate, and his affect was flat and depressed.  His speech was goal-directed.  The Veteran denied panic attacks.  He denied being either suicidal or homicidal.  He reported no delusions nor hallucinations.  His long-term memory was found by the examiner to be slightly impaired, but his short-term memory seemed okay.  Symptoms of depression such as insomnia, lack or energy, and lack of motivation were also present.  The Veteran was not shown to have difficulty with activities of daily living.  The Veteran was able to establish and maintain effective work and social relationships.  The examiner opined that the Veteran's depression was probably secondary to pain associated with his service-connected left shoulder disorder.  A Global Assessment of Functioning (GAF) score of 60 was provided.  

Service connection for major depression was granted by the RO in August 2006.  A 30 percent disability evaluation was assigned, effective from December 28, 2005, pursuant to Diagnostic Code 9434.  The Veteran perfected an appeal to that decision.  

On a December 2007 VA mental disorders examination report, organic mood disorder (Axis I - 293.83) was diagnosed.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-III) (1987).  Examination revealed spontaneous and clear speech, appropriate affect, depressed mood, intact attention, and unremarkable thought process and content.  No delusions were present.  Judgment and insight were essentially normal.  The Veteran denied hallucinations, and he exhibited no inappropriate behavior.  The Veteran did not exhibit any obsessive or ritualistic behavior.  He denied having panic attacks.  While he denied homicidal thoughts, he did acknowledge past suicidal ideation.  Impulse control was described as fair, and no problems associated with activities of daily living were reported.  Remote and recent memory were noted to be mildly impaired, with immediate memory being described as normal.  The examiner, in opining that there was total occupational and social impairment due to mental disorder signs and symptoms, added that the Veteran's chronic pain, daily drinking, and chronic depression precluded gainful employment.  A GAF score of 60 was provided.  The examiner noted that the current GAF score was 60 percent attributable to the Veteran's depression and 40 percent related to his alcohol consumption.  

At his January 2010 Board hearing, the Veteran testified that he drank about eight to 10 beers a day.  See page nine of hearing transcript (transcript).  He added that he had nightmares and intrusive thoughts, and that he suspected he would have a panic attack if he got around people who looked at him "wrong."  See pages nine and 10 of transcript.  

The report of a July 28, 2010, VA mental disorders examination shows that the Veteran was not receiving outpatient treatment for a psychiatric disorder.  He reported drinking approximately 10 beers per day to help "calm" his "nerves."  Examination showed that the Veteran's speech was unremarkable, and his attitude was cooperative.  The Veteran's affect was blunted, and his mood was agitated and depressed.  He was oriented to person, time, and place.  Thought process was described as circumstantial, and his thought content was unremarkable.  He had no delusions.  The Veteran was determined to have a sleep impairment.  He denied hallucinations, and no inappropriate behavior was noted.  He also denied obsessive/ritualistic behavior.  The Veteran did complain of panic attacks, occurring about one to two times a month.  He also reported a history of homicidal thoughts, albeit without person, plan, or intent.  He denied having suicidal thoughts.  Impulse control was described as fair.  Remote and recent memory was described as mildly impaired, and immediate memory was described as normal.  Major depression was diagnosed, described as recurrent and severe without psychosis.  A GAF score of 50 was provided.  The examiner opined that there was not total occupational and social impairment due to mental disorder sign and symptoms, nor did the mental disorder signs and symptoms result in deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school).  The examiner did opine that there was reduced reliability and productivity due to mental disorder symptoms.  To this, the examiner added that the Veteran's severe depression was complicated due to alcohol dependence, and that this prevented gainful employment.  Other symptoms affecting the Veteran's reliability and productivity were noted to be circumstantial thought process/speech (even though speech had earlier in the report been characterized as unremarkable), short and long term memory impairment, and impaired abstract thinking.  

In a November 2010 AMC decision, the 30 percent disability rating then assigned to the Veteran's service-connected major depression was increased to 50 percent disabling, effective from July 28, 2010.  

The record is devoid of medical evidence pertaining to the Veteran's service-connected major depression dated after July 28, 2010.  

Analysis

As noted, the Veteran essentially contends that the severity of his major depression symptoms warrant the assignment of higher ratings for the respective rating periods now on appeal.  

Initial Rating in Excess of 30 Percent from December 28, 2005, to July 27, 2010

After considering all of the evidence of record, including particularly the reports of the March 2006 SSA disability examination, April 2006 VA fee-basis examination, and the December 2007 VA mental disorders examination, the Board finds that the Veteran's service-connected major depression did not warrant a rating in excess of 30 percent at any time from December 28, 2005, to July 27, 2010.  

In this regard, between December 28, 2005, to July 27, 2005, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9434), and necessary for the assignment of a 50 percent (or higher) rating, had been met.  The Board finds that, although the Veteran complained of depressed mood, trouble sleeping, panic attacks, impaired memory, and suicidal ideation (but neither plan or attempt), the medical evidence on file fails to show the presence of symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  In addition, although the Veteran reported that he had retired in 2005, he did so in part due to medical problems (shoulder problems and irritability).  Also, the April 2006 VA fee-basis examiner commented that the Veteran was able to establish and maintain effective work and social relationships.  Though, conversely, while the VA examiner in December 2007 commented that there was total occupational and social impairment due to mental disorder signs and symptoms, he added that the Veteran's chronic pain, daily drinking, and chronic depression precluded his obtaining gainful employment.

The Board is also cognizant of the GAF score of 60 provided by the VA examiners in April 2006 and December 2007, each of whom had an opportunity to review the Veteran's claims file, as well as take a complete medical history and complete an examination of the Veteran.  GAF scores from 51 to 60 represents moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  Also, the 60 GAF is at the upper end of the "moderate" range, and one number away from the "some mild symptoms" range.  As indicated under 38 C.F.R. § 4.126(a), an evaluation must take into account the entire evidence of record, and, from December 28, 2005, to July 27, 2010, this evidence showed a disability level that was significantly less than that showing occupational and social impairment with reduced reliability and productivity.  

Here, the preponderance of the medical evidence on file dated from December 28, 2005, to July 27, 2010, does not rise to a level of severity necessary to find that a rating of 50 percent for the Veteran's service-connected major depression should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, the claim, for this pertinent period, must be denied.  

Excess of 50 Percent from July 28, 2010

For the period commencing on July 28, 2010, the Board has carefully considered the evidence of record and finds that such evidence--namely the report of the July 28, 2010, VA mental disorders examination report-presents a disability picture which more nearly approximates the criteria for a 70 percent rating.  The medical findings of the examiner on July 28, 2010, to include those of neglect of personal appearance and hygiene, chronic sleep disturbances, reports of impaired memory, and panic attacks one to two times a month, support the assignment of a 70 percent disability rating.  The Board also again notes that a GAF score of 50 was assigned by the July 28, 2010, VA examiner.  Regarding this, a GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

However, the Board notes that in order to warrant a rating in excess of 70 percent, the Veteran's symptoms would have to be manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  The evidence does not persuasively show that the disability picture more nearly approximates the symptomatology listed under Diagnostic Code 9434 for the next higher rating of 100 percent.

For example, there is no evidence whatsoever that the Veteran is now or has been in the recent past "grossly impaired" due to his service-connected major depression as that term is used in the criteria for a 100 percent rating.  In fact, the record is devoid of any finding which shows the presence of any symptomatology commensurate with that set forth in the rating criteria such as persistent delusions or hallucinations or grossly inappropriate behavior.  Moreover, the fact that he has not required clinical intervention or treatment for his symptoms weighs against a finding that he is grossly impaired by his service-connected psychiatric disorder.  In fact, he is not even at this time being seen on an outpatient basis for his major depression.  When all of these facts are considered together, the Board finds that the evidence weighs against a finding of greater than a 70 percent rating for the period from July 28, 2010, under the pertinent schedular standards.  38 C.F.R. § 4.130. 

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected major depression now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluations for the disability were inadequate (which they manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for his major depression (in fact, none have been reported).  Also, while the major depression has been shown to -- together and in conjunction with his alcohol dependence -- adversely affect the Veteran's ability to work, this is addressed below in the REMAND section.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as, while there is a showing of interference with employment due in part to the service-connected major depression, this interference has not been determined to be due to the service-connected psychiatric disorder alone.  And, again, the Veteran has not, due to his major depression, required frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for major depression, for the period from December 28, 2005, to July 27, 2010, is denied.  

Entitlement to a 70 percent, but no more than 70 percent, disability rating for major depression, from July 28, 2010, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

REMAND

Reason for Remand:  To obtain a VA medical opinion, to afford the Veteran due process, and to properly adjudicate the Veteran's claim for TDIU benefits.

As discussed in the Board's June 2010 remand, it was determined that the issue of TDIU had been raised in both private and VA medical records.  The Board noted at that time that the record was devoid of a full medical opinion as to whether the Veteran was unable to secure and maintain gainful employment in light of all his service-connected disabilities.  It was noted that the Veteran was also service-connected for, in addition to his major depression, left shoulde5r degenerative joint disease, left shoulder scar, bilateral tinnitus, and bilateral hearing loss.  

As such, the Board's June 2010 remand directed, inter alia, that the following be completed:  

2.  The RO should schedule the Veteran for an appropriate VA medical examination(s) to determine the effect of his service-connected disabilities on his employability.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, to include a copy of this REMAND, must be made available to and thoroughly reviewed by the examiner in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In pertinent part, the Veteran was afforded a VA mental disorders examination in July 2010.  A diagnosis of major depression was diagnosed.  In the course of the examination the Veteran admitted to drinking approximately 10 beers a day to deal with stress.  The examiner commented that the Veteran's

alcohol dependence more likely than not exacerbates [his] depression and sleep problems.  Veteran's prognosis is poor due to his alcohol dependence, severe depression, and no involvement with mental health or substance abuse treatment.  Consequently, it is this examiner's opinion that it is as likely as not that veteran's depression prevents him from obtaining or maintaining gainful employment at this time.  

The examiner, however, also noted that there was not total occupational and social impairment due to mental disorder signs and symptoms, and also, that the signs and symptoms of the Veteran's mental disorder did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner did find that the Veteran's "severe depression complicated due to alcohol dependence currently prevents employment."  

The Board finds that this opinion did not adequately respond to the questions posed in the June 2010 remand.  Concerning this, the Board finds the examination language does not sufficiently respond to the question of "whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities."  (Emphasis added).  In other words, at least in part, the July 2010 VA examiner seems to be attributing the Veteran's inability to work to his alcohol abuse, and not "solely" to his service-connected major depression.  Therefore, the development ordered by the Board in June 2010 was not sufficiently accomplished.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional action is therefore required.  Id.  

The Board also ordered the following development in June 2010:

7.  The RO then should adjudicate the TDIU claim.  If the issue is denied, the RO must notify the Veteran and his representative of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2009).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

In response to this, the Board notes that the AMC issued a Supplemental Statement of the Case (SSOC) in November 2010 denying the Veteran's claim for entitlement to TDIU.  The SSOC shows that the AMC only considered evidence dated subsequent to the June 2010 Board remand.  

Although in the remand order noted above, the Board instructed the AMC to "inform [the Veteran] that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed," the Board notes now that the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice implies that the Board already has jurisdiction over the TDIU issue by virtue of its having had jurisdiction over the claim for an increased disability rating for major depression because the Court reasoned that a TDIU rating is a type of increased rating.  Therefore, it was, perhaps, not necessary that the Veteran file an NOD or substantive appeal in order "to vest the Board with jurisdiction over the issue," and so even though the instruction to "notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed" was not carried out on remand by the AMC, there is no harm or prejudice to the Veteran because the Board concludes that, given the Court's holding in Rice, the Board already has jurisdiction over the TDIU issue by virtue of its having had jurisdiction over the increased rating issue.  Cf. Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

However, there were actions that should have been taken on remand because a TDIU claim is different from a claim for an increased rating on a schedular basis, and the Board did not explicitly instruct the RO/AMC to carry out those actions in ordering the RO to adjudicate the TDIU claim.  These actions should be accomplished before adjudicating the claim in order to ensure the Veteran's due process rights.  They include notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice required must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the actions that should be taken on remand also include sending the Veteran the specific formal application form that VA uses for TDIU -- i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

Accordingly, to ensure due process, this case is remanded to the RO, via the AMC, for the following action:

1.  Send the Veteran a letter notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

2.  Send the Veteran the specific formal application form that VA uses for TDIU -- i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.

3.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to the notification letter sent in accordance with #1 above or based on information provided by him on VA Form 21-8940 pursuant to #2 above, the RO/AMC should further develop the evidence in this regard.

4.  The RO should forward the claims folder to the VA physician who rendered the July 2010 VA mental disorders examination report with opinion.  After reviewing the claim folder, to include the July 2010 report findings, the physician must address the following:

Is it at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment SOLELY (i.e., not including his alcohol dependence) as a result of his major depression.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

5.  In the event that the psychologist who completed the July 2010 VA mental disorders examination is unavailable, the RO should afford the Veteran a VA mental disorders examination by an examiner whom the RO deems appropriate to render a medical opinion regarding the effect of the Veteran's service-connected major depression on his employability.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected major depression.  The claims file, to include a copy of this REMAND, must be made available to and thoroughly reviewed by the examiner in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected major depression.  The examination report must include a complete rationale for all opinions and conclusions expressed.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  The Veteran is hereby notified that it is his responsibility to report for a VA examination -- if scheduled -- and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall.  

8.  After all development of the evidence is complete, the RO/AMC should adjudicate the claim for TDIU based on all the evidence of record, including evidence in the file before the Board's June 2010 remand, that is relevant to the issue of TDIU.  If the benefit sought is not granted, the appeal of the claim for TDIU should be returned to the Board for appellate review.

The case should then be returned to the Board, if in order.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


